Opinion by
Beaver, J.,
The plaintiff seeks to recover, under the terms of a case stated, for services as the official stenographer of the court of common pleas No. 5 for the county of Philadelphia, in taking testimony before masters in divorce and a referee in an application for a charter pending in said court. The claim is made under the provisions of the Act of May 1, 1907, P. L. 135, which relates to the appointment of stenographers, etc., by the several courts and prescribes their duties.
The third section of this act, after providing that the stenographers shall take full stenographic notes of proceedings before the courts, concludes by saying: “And it shall also be the duty of such stenographers to take full stenographic notes of such other matters, in connection with the business of the courts, as the judges of the respective courts, from time to time, may direct.”
It is admitted in the case stated that the plaintiff is a *627duly appointed stenographer and reporter of the court of common pleas No. 5 of Philadelphia, and was appointed under the provisions of the Act of assembly, approved May 1, 1907, P. L. 135. It is also admitted that the claim made by him of $208.20 consists of the regular compensation provided for by the sixth and eighth sections of the act referred to, but it is claimed by the defendant that the claim arises under sec. 9 of said act, which relates to cases in which, by the agreement of the parties to any suit, action or proceeding, or of their counsel, before any examiner, master in chancery, special master, referee, commissioner, auditor, or other like officer, appointed by any of the said courts, in any suit, action or proceeding therein pending, the said stenographer “may take, under the direction of any such examiner, master in chancery, special master, referee, commissioner, auditor, or other like officer, full stenographic notes of such proceedings,” etc., in which it is also provided that “the compensation for said services shall be such as may be agreed upon between the official stenographer and the parties or their counsel; and, in the absence of agreement, then the compensation shall be at the per diem rate of section six and prescribed rate of section eight of this act, together with all traveling and hotel expenses of the official stenographer necessarily incurred in pursuance of such employment in such proceeding, to be paid by the unsuccessful party as the costs in the cause, or as the court may direct.”
It is also agreed in the case stated that “In all the said suits in divorce, there was an absence of agreement between the parties and their counsel as to the compensation that should be paid the official stenographer, and he has not received any compensation therefor.”
The court thereupon approved the plaintiff’s bill for services in the said divorce and application for charter cases and directed that the same be paid by the county of Philadelphia at the rate of fifteen cents per 100 words, as provided for in sec. 8 of said act.
*628We held in Clift v. Phila., 41 Pa. Superior Ct. 638, that a general order of court, directing copies of the notes taken by the stenographer to be furnished to the plaintiff and defendant, in all private cases, is invalid, inasmuch as the court cannot divest itself of the discretion which it must exercise in each particular case, but we held, nevertheless, that it was within the discretion of the court to direct the stenographer to furnish copies to the plaintiff and defendant, or their respective counsel, in litigation between private parties, in which the public has no direct interest.
We are clearly of the opinion that the services rendered by the stenographer in the cases mentioned are of a public character and are embraced within the provisions of sec. 3 of the stenographers’ act above referred to. Whether this be so or not, however, is not necessarily essential to maintaining the judgment entered in this case, for, under the provisions of sec. 9 upon which defendant relies, it is entirely within the discretion of the court to determine how the services of the stenographer are to be paid, whether by the unsuccessful party as costs in the case or as the court may direct. It often happens in divorce, proceedings that the unsuccessful party may be unable to pay the costs, and, in such event, the court directs the successful party to pay them, or, as in the present case, within its discretion, directs the county to pay, as it clearly has a right to do, even in case the services are rendered by agreement between the parties, and the compensation has been agreed upon between them.
The duty of the courts of first instance and of the appellate courts in divorce cases makes it imperative that there should be a full, complete and carefully prepared record of the testimony. As we said in Edgar v. Edgar, 23 Pa. Superior Ct. 220: “When we take into consideration that there are 600 printed pages of testimony which the master, in his report, collates and discusses in an exhaustive and painstaking manner, that the master’s report covers thirty-six printed pages in appellant’s paper-*629book, of which fifteen pages are devoted to findings of fact, twelve pages to conclusions of law, and nine pages to comments on fact and law, we feel that the court below has done all that is required by the decisions, and that he has given a proper scrutiny from beginning to end, and a careful consideration of the evidence in order to ascertain whether it does in very truth establish the statutory grounds for a divorce, and that his learning, ability, and conscience have been called into exercise before the final decree was made, as mentioned in Middleton v. Middleton, 187 Pa. 612; Hull v. Hull, 14 Pa. Superior Ct. 520; Smith v. Smith, 15 Pa. Superior Ct. 366, and Howe v. Howe, 16 Pa. Superior Ct. 193. After a careful examination of all the testimony and of the master’s report, we are satisfied with the result reached by the court below.”
The careful consideration of all the testimony by the court below and a like consideration by the appellate court, of course, must presuppose a complete record, and this, of course, must depend upon the services of the stenographer who takes the testimony and files it of record.'
Whether the court disposes of the plaintiff’s claim under the third section of the stenographers’ act under the alternative discretion clearly given to it by the ninth section, upon which the defendant relies, we are unable to say, but in either event we think the decree of the court is correct, that the stenographer is entitled to his pay for services, as provided under the sixth and eighth sections, and that the court had authority to decree such a disposition of the claim, and that judgment was, therefore, properly entered for the plaintiff under the case stated.
Judgment affirmed.
Portee, J., dissents.